Appeal (1) from an order of the Supreme Court at Special Term, entered January 7, 1977 in Delaware County, which granted a motion by plaintiff for summary judgment, and (2) from the judgment entered thereon. Order and judgment reversed, on the law, without costs; summary judgment granted in favor of defendant, and judgment directed to be entered declaring that defendant’s lien under section 29 of the Workers’ Compensation Law is applicable to any recovery by the plaintiff on his cause of action under article 18 of the Insurance Law (see Matter of Granger v Urda, 44 NY2d 91). Mahoney, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.